388 F.2d 381
Jozsef KISS, Appellant,v.Jack FOGLIANI, Warden, Appellee.
No. 21732.
United States Court of Appeals Ninth Circuit.
January 10, 1968.

Jozsef Kiss, Salt Lake City, in pro. per.
Harvey Dickerson, Atty. Gen., C. B. Tapscott, Chief Asst. Atty. Gen., of Nevada, for appellee.
Before BARNES and BROWNING, Circuit Judges, and BOLDT, District Judge.
PER CURIAM:


1
This is an appeal from a dismissal of a habeas corpus petition.


2
We find no substantial error appearing in the record before us.


3
We affirm the decision of the district court dismissing appellant's petition for a writ of habeas corpus


4
"for the reason that the court could find no evidence whatsoever of a violation of petitioners federal constitutional rights which contributed to his conviction."